Citation Nr: 0033334	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  98-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for a chronic lung 
disability.  

3.  Entitlement to service connection for chronic bilateral 
eye disability.  

4.  Entitlement to a compensable rating for right ear hearing 
loss.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1973 to 
August 1976, from April 1983 to July 1983, and from March 
1984 to August 1987.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDINGS OF FACT

1.  An acquired psychiatric disorder is not shown to have 
been present during the appellant's active military service, 
and a psychosis is not shown to have been manifested until 
more than one year after the appellant's third period of 
active duty.  

2.  There is no competent medical evidence that links the 
appellant's current psychiatric disorder, diagnosed as major 
depression and schizophrenia, to his military service.  

3.  A chronic lung disability is not currently shown, nor is 
there competent medical evidence that links a chronic lung 
disability to the appellant's military service.  

4.  Bilateral eye disability is not currently shown, nor is 
there competent medical evidence that links a bilateral eye 
disability to the appellant's military service.  

5.  The appellant's right ear hearing acuity is at Level II.  

6.  The appellant has completed three years of college, has 
work experience as a mail clerk and a janitor, and last 
worked full time in 1997.  

7.  The appellant's service-connected disabilities consist of 
tinnitus, rated 10 percent disabling, and right ear hearing 
loss, rated noncompensably disabling.  The combined 
disability evaluation is 10 percent.  

8.  The appellant's service-connected disabilities are not so 
incapacitating that they individually or collectively prevent 
him from securing or following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by wartime service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1997 & Supp. 2000); 38 C.F.R.§§ 3.307, 
3.309, (2000).  

2.  A chronic lung disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303(d) (2000).  

3.  Bilateral eye disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303(d) (2000).  

4.  A compensable rating for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 1160(a), 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 6100 (2000).  

5.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(a), 3.340, 3.341, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for a claimant to prevail on the issue 
of service connection, there must be medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
See also Pond v. West, 12 Vet. App. 341, 346 (1999) and Rose 
v. West, 11 Vet. App. 169, 171 (1998).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has interpreted 38 U.S.C.A. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes.  See Degmetich v. Brown, 104 F.3rd 
1328 (Fed. Cir. 1997).  The Federal Circuit has also held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's military service and the disability.  Boyer v. 
West, 210 F.3rd 1351, 1353 Fed. Cir. (2000).  

I.  An Acquired Psychiatric Disorder

The appellant argues that he has an acquired psychiatric 
disorder that had its origin in service.  At a September 2000 
video conference hearing, he testified that the close 
proximity of a grenade explosion during training was the 
precipitating event in service that led to his psychiatric 
problems, which he claims were first manifested by migraine 
headaches and depression.  

Service medical records reveal no complaint or finding of a 
psychiatric disorder.  A July 1976 separation examination 
report showed that psychiatric evaluation revealed normal 
findings.  

VA medical records show a diagnosis of major depression in 
April 1998 and a reported history of diagnosis of 
schizophrenia in October 1998.  A September 1999 VA 
psychiatric examination diagnosed the appellant with major 
depression disorder, an attention deficit disorder, and 
schizoid personality.  

In a May 1998 a comprehensive psychology evaluation report, 
J. Rogers, a private psychologist, reported a diagnosis of 
severe recurrent major depression without psychotic features.  

A February 1999 Social Security Administration decision 
awarded the appellant disability benefits and indicated that 
the medical evidence showed that the appellant was initially 
treated for stress and depression in September 1993.  

The Board notes that while the medical evidence shows that 
the appellant currently is diagnosed with an acquired 
psychiatric disorder, identified variously as major 
depression or schizophrenia, such evidence does not show the 
presence of any psychiatric disability in service or the 
manifestation of a psychosis until several years after 
service.  The evidence indicates that the first clinical 
manifestation of psychiatric problems was in the 1990s, more 
than one year after the appellant's last discharge from 
active service.  Additionally, the Board finds that there is 
no competent medical evidence that links his current 
psychiatric disability to military service.  Absent competent 
medical evidence that demonstrates the appellant has an 
acquired psychiatric disorder that is related to his military 
service, the Board is unable to identify a basis to grant 
service connection for an acquired psychiatric disorder.  See 
Boyer; Hickson.  

Although the appellant has presented statements and testimony 
regarding his claim of entitlement to service connection for 
an acquired psychiatric disorder, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding any 
etiological relationship of his current psychiatric 
disability to service.  Consequently, his testimony and lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing that he has an acquired psychiatric 
disorder that is etiologically related to service.  See 
Stadin v. Brown, 8 Vet. App 280, 284 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  


II.  A Lung Disorder

The appellant asserts that he has a chronic lung disability 
that had its origin in service, which is established by a 
chest X-ray taken in service that revealed a small lesion in 
the left lung.  

Service medical records show that during his first period of 
active military service the appellant was treated for upper 
respiratory infections in March 1974 and June 1976.  At the 
July 1976 separation examination, the lungs and chest were 
noted to be normal.  During his third period of active 
service, he underwent a chest X-ray in July 1986, which 
revealed a small coin lesion in the periphery of the left mid 
lung field, approximately six millimeters in diameter.  The 
radiologist stated that there had been no real change from a 
February 1984 chest X-ray.  A July 1986 notation in the 
service medical records indicated an assessment of pulmonary 
nodule left, unchanged since 1984.  

A June 1999 VA medical examination noted that evaluation of 
the appellant's chest revealed that the lungs were clear to 
auscultation and that there were bilateral breath sounds and 
bilateral chest movement.  No lung disability was diagnosed.  

While the July 1986 chest X-ray revealed a small coin lesion 
in the left lung, the Board notes that the radiologist's 
opinion at that time was that the small lesion was unchanged 
since the previous chest X-ray of February 1984, which was 
prior to the appellant's second period of service.  The Board 
further notes that there is no competent medical evidence 
that demonstrates the appellant has a current chronic lung 
disability associated with the small left lung lesion seen on 
the 1984 and 1986 chest X-rays.  Absent competent medical 
evidence that demonstrates the appellant has a chronic lung 
disability that is etiologically related to military service, 
the Board is unable to identify a basis to grant service 
connection for a chronic lung disability.  See Degmetich; 
Boyer; Hickson.  

Although the appellant has presented statements and testimony 
regarding his claim of entitlement to service connection for 
a chronic lung disability, the record does not show that he 
is a medical professional, with the training and expertise to 
provide clinical findings regarding a diagnosis of a chronic 
lung disability.  Consequently, his testimony and lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing that he has a chronic lung disability that 
is related to service.  See Stadin; Grottveit.  

III.  Bilateral Eye Disability

The appellant claims that he has bilateral eye disability.  
He stated at his September 2000 hearing that his vision 
problems began after chemicals were splashed in his face 
during service, and that he currently uses eye drops for eye 
problems.  

Service medical records show that the appellant had 
refractive error at his August 1973 enlistment examination.  
In November 1975, he complained of pain in his right eye from 
being struck in the eye by a rock.  At his July 1976 
separation examination, his visual acuity was 20/20.  During 
his third period of service, he was treated for chemical 
irritation of the left eye after a chemical he was spraying 
got into the eye.  A notation for the following day indicated 
that there was resolving chemical conjunctivitis with the use 
of eye drops.  In June 1986, he was treated for acute viral 
keratitis of the right eye after having an object fly into 
the eye while he was mowing grass at home.  He was 
subsequently hospitalized a few days with a complaint of a 
four-day history of severe pain, burning, and watering from 
the eyes.  Visual acuity was 20/16 in both eyes at the time 
of admission.  The hospital report noted a diagnosis of acute 
viral keratitis, right eye, and indicated that the appellant 
had made an excellent recovery, with the corneal lesions 
resolved.  

At the June 1999 VA medical examination, the appellant's 
pupils were equal and reactive to light and accommodation, 
with no extraocular movement noted.  Visual acuity was 20/25 
in the left eye, 20/30 in the right eye, and 20/25 both eyes, 
without glasses.  

While the evidence shows that the appellant was treated 
during service for a couple of acute eye problems, the 
current medical evidence does not demonstrate that he now has 
any chronic eye disability.  Absent competent medical 
evidence that demonstrates the appellant has bilateral eye 
disability that is etiologically related to his military 
service, the Board is unable to identify a basis to grant 
service connection for a bilateral eye disability.  See 
Degmetich; Boyer; Hickson.  

Although the appellant has presented statements and testimony 
regarding his claim for entitlement to service connection for 
bilateral eye disability, the record does not show that he is 
a medical professional, with the training and expertise to 
provide clinical findings regarding a diagnosis of any eye 
disability.  Consequently, his testimony and lay statements, 
while credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing that he has chronic bilateral eye disability that is 
linked to service.  See Stadin, Grottveit.  

IV.  Right Ear Hearing Loss

The appellant argues that the high frequency sensorineural 
hearing loss in his right ear has worsened over the years.  
He indicated at his September 2000 hearing that he has to 
hold a telephone up to his good ear (left) to hear the other 
person.  

Service medical records dated in December 1975 and January 
1976 noted bilateral hearing loss.  March 1986 and July 1987 
audiograms indicated average puretone thresholds of 25 and 20 
decibels for the right ear, respectively.  

An August 1989 VA audiological evaluation revealed that 
decibel losses for the frequencies at 1000, 2000, 3000, and 
4000 cycles per second (Hertz) in the right ear were 20, 10, 
15, and 20, respectively, for an average decibel loss of 16, 
and that speech recognition ability in the right ear was 90 
percent correct.  Those findings indicated that hearing 
acuity was at Level I in the right ear.  Left ear hearing 
acuity was shown to be at Level I at the December 1998 
audiological evaluation, as the average decibel loss was 21 
and speech recognition ability was 92 percent correct.  
38 C.F.R. § 4.85, Tables VI and VII.  

A December 1993 VA audiological evaluation revealed that 
decibel losses for the frequencies at 1000, 2000, 3000, and 
4000 Hertz in the right ear were 25, 20, 25, and 30, 
respectively, for an average decibel loss of 25, and that 
speech recognition ability in the right ear was 84 percent 
correct.  Those findings indicated a Level II hearing acuity 
in the right ear.  An average decibel loss of 20 and a speech 
recognition ability of 92 percent correct in the left ear 
showed Level I hearing acuity in that ear.  A VA audio-ear 
disease examination performed in conjunction with the 
December 1993 audiological evaluation reported an impression 
of significant bilateral tinnitus with normal hearing.  

At an August 1998 VA audiological examination, the 
audiologist noted that there were several audiograms in the 
file dating between 1986 and 1997, and that the appellant had 
been seen previously by VA in May 1988, August 1989, and 
December 1993.  The audiologist stated that three different 
examiners had found similar test results( i.e. after the 
appellant had exhibited initial responses to testing that 
were elevated, he eventually exhibited responses that were 
within the range of normal in all of the examinations.  It 
was also pointed out that audiograms performed during the 
appellant's military service in 1986 and 1987 had revealed 
inconsistent results.  The audiologist went on to say that 
when the appellant had been evaluated in April 1998, similar 
test results were obtained for the subjective test  Using the 
objective test, the otoacoustic emissions, test results had 
indicated hearing acuity within normal limits in both ears.  
He stated that he had also found inconsistent test results on 
the current evaluation, and that the objective tests that 
were used, which was "Ipsi reflex testing", revealed 
ipsilateral reflexes at thresholds that were within the range 
that would indicate thresholds within the range of normal.  
While the appellant's puretone thresholds and speech 
discrimination abilities were not tested, the audiologist 
opined that the appellant had normal hearing, or no worse 
than mild hearing loss.  

The examiner at the June 1999 VA medical examination reported 
that although the appellant indicated that he wore a hearing 
aid he was not wearing it at the examination, yet was able to 
hear the examiner speak in her regular voice and in a 
whispered voice with her back turned toward him.  

Service connection was granted for right ear hearing loss by 
a March 1977 rating decision, and a noncompensable rating was 
assigned under Diagnostic Code 6297 (now 6100) from August 6, 
1976.  

VA law and regulations provide that where service connection 
has been granted for defective hearing involving only one 
ear, and total deafness is present in the other ear as a 
result of nonservice-connected disability not the result of 
the veteran's own willful misconduct, a compensable 
evaluation is possible.  38 U.S.C.A. § 1160(a).  In 
situations where service connection has been granted only for 
defective hearing involving one ear, and total deafness is 
not present in both ears, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
Level X or XI.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 and 6101.  However, because the evidence presented does 
not demonstrate that the appellant's hearing acuity 
associated with his service-connected right ear hearing loss 
is worse than Level II, the Board is unable to identify a 
basis to grant a compensable rating for right ear hearing 
loss.  

V.  Individual Unemployability

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c).  In a pertinent precedent opinion, VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).  

In discussing the unemployability criteria, the Court has 
indicated, in essence, that the unemployability question, 
identified as the ability or inability to engage in 
substantially gainful activity, had to be looked at in a 
practical manner, and that the thrust was whether a 
particular job was realistically within the capabilities, 
both physical and mental, of the appellant.  Moore v. 
Derwinski, 1 Vet. App. 83 (1991).  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the 
appellant, without regard to advancing age, is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§§ 3.321(a), 3.340, 3.341, 4.16.  

When the Board notes that a veteran has nonservice-connected 
medical problems that present significant disability, those 
nonservice-connected disabilities may not be considered in 
determining whether or not he is entitled to unemployability 
benefits under the provisions of 38 C.F.R. § 4.16(a).  

On an October 1998 claim for unemployability benefits (VA 
Form 21-8940), the appellant indicated that he had completed 
three years of college, had last worked full time in May 
1997, and had work experience as a mail clerk and a janitor. 

The appellant's service-connected disabilities consist of 
tinnitus, rated 10 percent disabling, and right ear hearing 
loss, rated noncompensably disabling.  The combined 
disability evaluation is 10 percent.  

A February 1999 Social Security decision awarded the 
appellant disability benefits, noting that his disabilities 
consisted of tinnitus, hearing loss, migraine headaches, 
schizophrenia, major depression, an attention deficit 
hyperactivity disorder, and alcohol and polysubstance abuse.  
That decision further pointed out that A. Ward, M.D., had 
indicated in an October 1998 statement that the appellant was 
very anxious and depressed and unable to work and had 
indicated in a December 1998 statement that the appellant had 
been totally disabled and unable to work since May 1997 due 
to his schizophrenia.  

Recurrent tinnitus is assigned a 10 percent evaluation.  
Note:  A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260.  As the appellant is currently 
assigned the highest possible rating for his tinnitus under 
Diagnostic Code 6260, the Board finds that the tinnitus is 
properly rated.  

As noted above, the appellant has Level II hearing acuity in 
his right ear and Level I hearing acuity in the left ear.  
Therefore, because he is only service-connected for right ear 
hearing loss and does not demonstrate that the hearing acuity 
in the right ear is at least as bad as Level X, and that he 
is deaf in his nonservice-connected left ear, the Board finds 
that the noncompensable rating assigned for the right ear 
hearing loss is proper.  

The Board has considered the appropriate factors and is not 
convinced that the current record demonstrates that the 
appellant's service-connected disorders are inadequately 
rated, or that he is prevented from engaging in employment 
commensurate with his educational and occupational background 
solely as the result of those service-connected disabilities.  
Although the appellant experiences some physical impairment 
due to his tinnitus and right ear hearing loss, the Board is 
cognizant of his other, nonservice-connected disorders, which 
include migraine headaches, schizophrenia, major depression, 
an attention deficit hyperactivity disorder, and alcohol and 
polysubstance abuse.  The Board also notes that the February 
1999 Social Security decision apparently based its award of 
disability benefits to a large degree on Dr. Ward's December 
1998 assessment that the appellant had been totally disabled 
and unable to work since May 1997 due to his schizophrenia.  
In the absence of clinical findings that show the appellant's 
unemployability is attributable solely to his service-
connected disabilities, the Board is unable to identify a 
basis to grant a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


ORDER

Service connection for an acquired psychiatric disorder, a 
chronic lung disability, and chronic bilateral eye disability 
is denied.  

A compensable rating for right ear hearing loss is denied.  

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 

